Citation Nr: 0411807	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  01-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for low back pain with 
degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied the benefit sought on 
appeal.  By a rating decision dated June 2001, the RO 
increased the veteran's evaluation for his low back pain with 
degenerative changes to 20 percent effective February 24, 
2001.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on your part.


REMAND

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, provides that mild incomplete 
paralysis warrants an evaluation of 10 percent.  Moderate 
incomplete paralysis warrants an evaluation of 20 percent.  
An evaluation of 40 percent requires moderately severe 
incomplete paralysis.  An evaluation of 60 percent requires 
severe incomplete paralysis with marked muscular atrophy.  An 
evaluation of 80 percent requires complete paralysis of the 
sciatic nerve: the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The records indicate that the veteran has not had a VA 
examination since February 2001.  A VA examination must be 
scheduled to determine the symptomotology under the new 
criteria to determine whether the veteran warrants a rating 
higher than 20 percent under either the old or new criteria.  

In view of the foregoing discussion the case is REMANDED to 
the RO for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and extent of his low back 
pain with degenerative changes.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  

2.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, provide the 
veteran all the appropriate notice as 
required by the VCAA with respect to his 
claim of an increased rating for his low 
back disability.  


3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal, 
to include the changes in the rating 
criteria contained in 38 C.F.R. § 4.71a.  
The RO should then determine whether a 
rating in excess of 20 percent is 
warranted for the veteran's low back pain 
with degenerative changes (old and new 
criteria).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




